DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  There is a random strikethrough before the c of “claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 13 [and its dependents] recite the limitation "the step".  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent # 210049990 to Shi.
Regarding claim 1, Shi teaches in Figure 2, a tower arrangement (10) for a wind turbine [wind generating set (Abstract)], comprising: a guyed tower (30); one or more cable foundations (C) each including a through-hole [see Figure 11]; one or more stay cables (31), each stay cable (31) being anchored at a first end (A) at the guyed tower (30) and being anchored at a second end at one of the cable foundations (C); and one or more anchoring means (63, Fig 11) for anchoring the second end of each stay cable (31) at a respective cable foundation (C); wherein each stay cable (31) is guided through a respective through-hole and anchored [see Figure 11], with respect to the first end, behind the respective through-hole at the second end using the one or more anchoring means (63).
Regarding claim 2, Shi teaches in Figure 11, each of the one or more anchoring means (63) engage with the respective cable foundation (C) in a form fit [screw threads formed on anchoring means fit into the screw threads formed on the tensioning member 60].
Regarding claim 3, Shi teaches in Figure 11, each cable foundation (C) comprises, with respect to the first end of the respective stay cable (31), a front side and a back side, and the respective anchoring means (63) engage with the back side.
Regarding claim 4, Shi teaches in Figure 11, each of the one or more anchoring means (63) include an anchoring plate (62), and a size of the anchoring plate (62) is larger than a diameter of the through-hole of the respective cable foundation (C).
Regarding claim 5, Shi teaches in Figure 11, one, several or all of the one or more anchoring means (63) include means to compensate for a misalignment between an axis of a through-hole and an axis of a respective stay cable (31) [each anchoring means can be tightened independently to compensate for misalignment].
Regarding claim 6, Shi teaches in Figure 11, each of the one or more anchoring means (63) includes an anchoring plate (62), and each anchoring plate (62) includes two plate surfaces [the top and the bottom] being parallel to each other.
Regarding claim 8, Shi teaches in Figure 11, each stay cable (31) comprises at its second end a cable head including a flange resting against the anchoring means (63) [see Figure 8].
Regarding claim 9, Shi teaches in Figure 2, one, several or all of the one or more cable foundations (C) are arranged above ground or at least partly below ground [Shi does not show them below ground].
Regarding claim 10, Shi teaches in Figure 11, one, several or all of the one or more cable foundations (C) include a cavity accommodating the respective anchoring means (63) and the second end of the respective stay cable (31).
Regarding claim 11, Shi teaches in Figure 1, a tower arrangement according to claim 1.
Regarding claim 12, Shi teaches in Figure 2, a method for erecting a wind turbine [wind generating set (Abstract)], comprising: providing an erected tower (10) or tower section (11); connecting at least one stay cable (31) at a first end to the erected tower (10) or tower section (11); providing at least one cable foundation (C) including a through-hole [see Figure 11]; guiding each stay cable (31) through the through-hole of a respective cable foundation (C); and anchoring each stay cable (31) at a second end, with respect to the first end, behind the respective through-hole using anchoring means (63, Fig 11).
Regarding claim 13, Shi teaches in Figure 11, a step of compensating for a misalignment between an axis of a through-hole and an axis of a respective stay cable (31) [each anchoring means can be tightened independently to compensate for misalignment].
Regarding claim 14, Shi teaches in Figure 11, one or more of the anchoring means (63) include an anchoring plate (62) having two plate surfaces [the top and the bottom], and wherein the step of compensating for a misalignment includes selecting the respective anchoring plate from a group comprising an anchoring plate whose two plate surfaces are parallel to each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent # 210049990 to Shi in view of US Patent # 10,337,185 to Espinosa.
Regarding claim 7, Shi teaches in Figure 11, one, several or all of the one or more anchoring means (63) include an anchoring plate (62) but does not teach the anchoring means includes a spherical washer or a mating concave nut. However, Espinosa teaches in Figures 44 and 45, anchoring means (322) [slack absorber assembly (Column 11, Lines 40)] that includes a spherical washer (352) (Column 12, Line 7), a mating convex nut (348) [washer (Column 12, Line 6)], and an anchoring plate (330) [top rigid member (Column 11, Lines 48)]; the spherical washer (352) is arranged, with respect to a first end of a respective stay cable (328) [tie rod (Column 11, Line 43)], behind the anchoring plate (330) with a spherical surface of the spherical washer (352) facing the anchoring plate (330); and the mating concave nut (348) is arranged between the spherical washer (352) and the anchoring plate (330) such that a concave surface (350) (Column 12, Line 6) of the mating concave nut (348) engages with the spherical surface of the spherical washer (352). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a spherical washer and mating concave nut with the anchoring means in order to allow the joint to swivel if the tie rod or plate are not level (Column 12, Lines 6-12).
Regarding claim 15, Shi teaches in Figure 11, a method wherein one or more of the anchoring means (63) include an anchoring plate (62) but does not teach the anchoring means includes a spherical washer or a mating concave nut. However, Espinosa teaches in Figures 44 and 45, anchoring means (322) [slack absorber assembly (Column 11, Lines 40)] that includes an anchoring plate (330) [top rigid member (Column 11, Lines 48)], a spherical washer (352) (Column 12, Line 7), and a mating convex nut (348) [washer (Column 12, Line 6)], and wherein a step of compensating for misalignment includes engaging, for a respective anchor means, a spherical surface of the spherical washer (352) with a concave surface (350) (Column 12, Line 6) of the mating concave nut (348) such that an angle between an axis of the spherical washer (352) and an axis of the mating concave nut (348) is adjusted [swivel (Column 12, Line 9)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a spherical washer and mating concave nut with the anchoring means in order to allow the joint to swivel if the tie rod or plate are not level (Column 12, Lines 6-12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635